Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of August 29, 2017, by and between NV5 Global, Inc. a Delaware
corporation (the “Company”), and Dickerson Wright (hereinafter called the
“Executive”).

 

RECITALS

 

A.     The Executive has been employed by the Company as its Chairman and Chief
Executive Officer pursuant to an Employment Agreement dated April 11, 2011 (the
“Prior Employment Agreement”).

 

B.     The Executive and the Company desire to extend the term of the
Executive’s employment with the Company in accordance with the terms and
conditions set forth in this Agreement.

 

C.     The Company and the Executive desire to amend the Prior Employment
Agreement in accordance with the terms and conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

 

1.     Employment.

 

1.1     Employment and Term. The Company hereby agrees to continue to employ the
Executive and the Executive hereby agrees to continue to serve the Company on
the terms and conditions set forth herein.

 

1.2     Duties of Executive. During the Term of Employment (as defined herein)
under this Agreement, the Executive shall serve as the Chairman and Chief
Executive Officer of the Company, shall diligently perform all services as may
be assigned to him by the Board of Directors of the Company (the “Board”)
(provided that, such services shall not materially differ from the services
currently provided by the Executive), and shall exercise such power and
authority as may from time to time be delegated to him by the Board. The
Executive shall devote his full time and attention to the business and affairs
of the Company, render such services to the best of his ability, and use his
best efforts to promote the interests of the Company. It shall not be a
violation of this Agreement for the Executive to (i) serve on corporate, civic
or charitable boards or committees, (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions, or (iii) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities to the Company in accordance
with this Agreement.

 

 
1

--------------------------------------------------------------------------------

 

 

2.     Term.

 

2.1     Initial Term. The initial Term of Employment under this Agreement, and
the employment of the Executive hereunder, shall commence on the date set forth
above (the “Commencement Date”) and shall expire on the date that is five (5)
years after the Commencement Date, unless sooner terminated in accordance with
Section 5 hereof (the “Initial Term”).

 

2.2     Renewal Terms. At the end of the Initial Term, the Term of Employment
shall automatically renew for successive two (2) year terms, unless earlier
terminated as provided in Section 5 hereof.

 

2.3     Term of Employment and Expiration Date. The period during which the
Executive shall be employed by the Company pursuant to the terms of this
Agreement is sometimes referred to in this Agreement as the “Term of
Employment”, and the date on which the Term of Employment shall expire
(including the date on which any renewal term shall expire), is sometimes
referred to in this Agreement as the “Expiration Date”.

 

3.     Compensation.

 

3.1     Base Salary. The Executive shall receive a base salary at the annual
rate of $525,000.00 (the “Base Salary”) during the Term of Employment, with such
Base Salary payable in installments consistent with the Company’s normal payroll
schedule, subject to applicable withholding and other taxes. The Base Salary
shall be reviewed, at least annually, for merit increases and may, by action and
in the sole discretion of the Board, be increased at any time or from time to
time. Executive’s Base Salary is subject to an annual increase equal to the
greater of (i) a CPI Adjustment, or (ii) five percent (5%). For purposes of the
CPI Adjustment, the following guidelines shall apply: (i) the CPI index shall be
the CPI for all urban consumers for the United States City Average, and (ii)
August 2017 shall be utilized as the baseline, August 2017 = 100. The amount in
question shall be adjusted as of the date of determination.

 

3.2     Bonuses. During the Term of Employment, the Executive shall be eligible
to receive performance bonuses of Base Salary based on the Executive’s
performance and/or the Company’s overall performance in accordance with the
Company’s incentive compensation plan as determined by the Compensation
Committee of the Company’s Board of Directors.

 

3.3     Automobile and Telephone Expenses. The Executive shall be reimbursed for
his business-related automobile and cell phone expenses.

 

3.4     Other Consideration. The Company shall pay the monthly management fees
of Chatham Enterprises, LLC, relating to the aircraft which Executive has an
ownership interest, consistent with terms of the existing management agreement,
and any amendments, replacements or modifications thereto which change the
management fee and which may be approved by the Company.

 

 
2

--------------------------------------------------------------------------------

 

 

4.     Expense Reimbursement and Other Benefits.

 

4.1     Reimbursement of Expenses. Upon the submission of documentation by the
Executive, and subject to such rules and guidelines as the Company may from time
to time adopt, the Company shall reimburse the Executive for all reasonable
expenses actually paid or incurred by the Executive during the Term of
Employment in the course of and pursuant to the business of the Company. Any
required reimbursements shall be paid to Executive no later than the last day of
the calendar year following the calendar year in which the underlying expense
was incurred by the Executive, and the amount of expenses eligible for
reimbursement during any year may not affect the expenses eligible for
reimbursement in any other year consistent with the requirements of Code Section
409A, as defined below.

 

4.2     Compensation/Benefit Programs. During the Term of Employment, the
Executive shall be entitled to participate in all medical, dental,
hospitalization, accidental death and dismemberment, disability, travel and life
insurance plans, and any and all other plans as are presently and hereinafter
offered by the Company to its executives, including savings, pension,
profit-sharing and deferred compensation plans, subject to the general
eligibility and participation provisions set forth in such plans. In addition,
the Company shall pay for Executive to undertake an annual comprehensive
physical examination at a nationally recognized facility.

 

4.3     Working Facilities. During the Term of Employment, the Company shall
furnish the Executive with an office, secretarial help and such other facilities
and services suitable to his/her position and adequate for the performance of
his/her duties hereunder.

 

4.4     Equity Awards. During the Term of Employment, the Executive may be
eligible to be granted options (the “Equity Awards”) to purchase common stock
(the “Common Stock”) of the Company under (and therefore subject to all terms
and conditions of) the Company’s equity award plans adopted from time to time by
the Board of Directors, (the “Equity Award Plan”) and all rules of regulation of
the Securities and Exchange Commission applicable to Equity Award plans then in
effect. The number of Equity Awards, if any, and the terms and conditions of any
such Equity Awards, shall be determined by the Committee appointed pursuant to
the Equity Award Plan, or by the Board, in its sole discretion and pursuant to
the Equity Award Plan.

 

4.5     Other Benefits. The Executive shall be entitled to four (4) weeks of
vacation each calendar year during the Term of Employment (subject to the
general eligibility provisions set forth in the Company’s personnel policy), to
be taken at such times as the Executive and the Company shall mutually determine
and provided that no vacation time shall interfere with the duties required to
be rendered by the Executive hereunder. The Executive shall receive such
additional benefits, if any, as the Board shall from time to time determine.

 

 
3

--------------------------------------------------------------------------------

 

 

5.     Termination.

 

5.1     Termination for Cause. The Company shall at all times have the right,
upon written notice to the Executive, to terminate the Term of Employment, for
Cause. For purposes of this Agreement, the term “Cause” shall mean (i) an action
or omission of the Executive which constitutes a willful, continuous and
material breach of, or failure or refusal (other than by reason of his
disability) to perform his duties under, this Agreement which is not cured
within fifteen (15) days after receipt by the Executive of written notice of
same from the Board of Directors, (ii) fraud, embezzlement or misappropriation
of funds in connection with his services hereunder, (iii) conviction of a
felony. Any termination for Cause shall be made in writing to the Executive,
which notice shall set forth in detail all acts or omissions upon which the
Company is relying for such termination. The Executive shall have the right to
address the Board regarding the acts set forth in the notice of termination.
Upon any termination pursuant to this Section 5.1, the Company shall only be
obligated to pay to the Executive the following (collectively, the “Accrued
Obligations”): (i) his Base Salary to the date of termination; (ii)
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 4.1; and (iii) any
vested accrued benefits under Company sponsored benefit plans, which shall
continue to be payable subject to the terms and conditions of such plans. The
Company shall have no further liability hereunder.

 

5.2     Termination Without Cause. At any time, the Company shall have the right
to terminate the Term of Employment by written notice to the Executive. Upon any
termination pursuant to this Section 5.2, or upon any termination pursuant to
Section 5.3 or Section 5.4, (that is not a termination under any of Sections
5.1, 5.5 or 5.6), the Company shall (i) pay to the Executive any Accrued
Obligations, (ii) continue to pay the Executive’s Base Salary for the remainder
of the Initial Term, or the Renewal Term if such termination occurs during a
Renewal Term, but in no event less than one (1) year’s Base Salary (the
“Continuation Period”), (iii) continue to provide the Executive with the
benefits he/she was receiving under Section 4.2 hereof (the “Benefits”) through
the end of the Continuation Period in the manner and at such times as the
Benefits otherwise would have been payable or provided to the Executive and (iv)
within thirty days of Executive’s termination, pay Executive for any unused
vacation days accumulated as of the date of termination. In the event that the
Company is unable to provide the Executive with any Benefits required hereunder
by reason of the termination of the Executive’s employment pursuant to this
Section 5.2, then the Company shall make a cash payment, within thirty days of
Executive’s termination, equal to the value of the Benefits that otherwise would
have accrued for the Executive’s benefit under the plan, for the period during
which such Benefits could not be provided under the plans. The Company’s good
faith determination of the amount that would have been contributed or the value
of any Benefits that would have accrued under any plan shall be binding and
conclusive on the Executive. For this purpose, the Company may use as the value
of any Benefit the cost to the Company of providing that Benefit to the
Executive. Further, if Executive is terminated without cause under this Section
5.2, then the Executive’s Equity Awards, if any, shall immediately vest
notwithstanding any other provisions of such Equity Award Agreements to the
contrary. The Company shall have no further liability hereunder. For all
purposes under this Agreement, the failure by the Company to offer to renew the
Agreement following the expiration of the Initial Term or any Renewal Term on
the same terms and conditions hereunder shall be treated as if the Company
terminated this Agreement pursuant to this Section 5.2.

 

 
4

--------------------------------------------------------------------------------

 

 

5.3     Disability. The Company shall at all times have the right, upon written
notice to the Executive, to terminate the Term of Employment, if the Executive
shall become entitled to benefits under the Company’s group disability policy or
any individual disability policy then in effect, or, if the Executive shall, as
the result of mental or physical incapacity, illness or disability, become
unable to perform his obligations hereunder for a period of 180 days in any
12-month period. Any termination of the Term of Employment by the Company
pursuant to this Section 5.3 shall be deemed to be a termination of the
Executive without Cause, and, upon any such termination pursuant to this Section
5.3, the Executive shall be entitled to the compensation specified in Section
5.2 hereof. The Company shall have no further liability hereunder. In connection
with making such determination, Company, at its option and expense, shall be
entitled to select and retain a physician to confirm the existence of such
incapacity or disability, and the determination made by such physician shall be
binding on the parties for the purposes of this Agreement.

 

5.4     Death. In the event of the death of the Executive during the Term of
Employment, the Executive shall be deemed to have been terminated without Cause,
and the Company shall pay to the estate of the deceased Executive the
compensation specified in Section 5.2 hereof. The Company shall have no further
liability hereunder.

 

5.5     Termination by Executive.

 

(a)     The Executive shall at all times have the right, upon sixty (60) days
written notice to the Company, to terminate the Term of Employment.

 

(b)     Upon termination of the Term of Employment pursuant to this Section 5.5
(that is not a termination under Section 5.6) by the Executive without Good
Reason, the Company shall pay to the Executive the Accrued Obligations. The
Company shall have no further liability hereunder. At the Company’s sole option,
upon receipt of notice from the Executive pursuant to this Section, the Company
may terminate the Term of Employment prior to the end of the sixty-day notice
period, in which case, in addition to the covenants set forth above, the Company
shall continue to pay the Executive Base Salary for the balance of the notice
period. For all purposes under this Agreement, the failure by Executive to offer
to renew the Agreement following the expiration of the Initial Term or any
Renewal Term on the same terms and conditions hereunder shall be treated as if
the Executive terminated this Agreement pursuant to this Section 5.5, except
that the Executive shall not be entitled to any Base Salary in excess of that
which is due through the last day of Executive’s employment hereunder.

 

(c)     Upon termination of the Term of Employment pursuant to this Section 5.5
(that is not a termination under Section 5.6) by the Executive for Good Reason,
the Company shall pay to the Executive the same amounts that would have been
payable by the Company to the Executive under Section 5.2 of this Agreement if
the Term of Employment had been terminated by the Company without Cause. The
Company shall have no further liability hereunder.

 

 
5

--------------------------------------------------------------------------------

 

 

(d)     For purposes of this Agreement, “Good Reason” shall mean (i) the
assignment to the Executive of any significant duties or responsibilities which
are inconsistent with the Executive’s position (or a similar position in the
Company or one of its subsidiaries, as contemplated by Section 1.2 of this
Agreement), or any other action by the Company, in each case, which results in a
material diminution in the Executive’s position, authority, duties or
responsibilities; (ii) any failure by the Company to comply with any of the
provisions of Article 3 or Section 4.2 of this Agreement; (iii) a material
breach by the Company of its obligations to the Executive under this Agreement;
or (iv) the Company’s requiring the Executive to be based at any office or
location more than 30 miles outside of the area for which Executive was
originally hired to work except where such change in work location does not
represent a material change in the geographic location at which Executive is
required to provide services. Notwithstanding the foregoing, Executive’s
termination shall not constitute a termination for “Good Reason” as a result of
any event in above unless (1) Executive first provides the Company with written
notice thereof within ninety (90) days after the occurrence of such event, (2)
to the extent correctable, Company fails to cure the circumstance or event so
identified within thirty (30) days after receipt of such notice, and (3) the
effective date of Executive’s termination for Good Reason occurs no later than
thirty (30) days after the expiration of Company’s cure period. Nothing in this
Section 5.5 shall limit the Company’s right to contest any assertion that
Executive may make with respect to any such change.

 

5.6     Change in Control of the Company

 

(a)     In the event that (i) a Change in Control (as defined in paragraph (b)
of this Section 5.6) of the Company shall occur during the Term of Employment,
and (ii) prior to one (1) year after the date of the Change in Control, either
(x) the Term of Employment is terminated by the Company without Cause, pursuant
to Section 5.2 hereof or (y) the Executive terminates the Term of Employment for
Good Reason, the Company shall (1) pay to the Executive any unpaid Base Salary
through the effective date of termination, (2) pay to the Executive as a single
lump sum payment, within thirty (30) days of the termination of his employment
hereunder, the sum of (x) an amount equal to the Executive’s Base Salary for the
remainder of the Initial Term, or the Renewal Term if such termination occurs
during a Renewal Term, but in no event less than three (3) years of Base Salary,
plus (y) any unused vacation pay and the value of the annual fringe benefits
(based upon their cost to the Company) required to be provided to the Executive
under Sections 4.2 and 4.4 hereof, for the year immediately preceding the year
in which his employment terminates, plus (z) the value of the portion of his
benefits under any savings, pension or profit sharing plans that are forfeited
under those plans by reason of the termination of his employment hereunder.
Further, if a Change in Control occurs during the Term of Employment, then the
Executive’s Equity Awards, if any, shall immediately vest notwithstanding any
other provisions of such Equity Award Agreements to the contrary. The Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of termination, subject,
however, to the provisions of Section 4.1).

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     For purposes of this Agreement, the term “Change in Control” shall mean:

 

(i)     Approval by the shareholders of the Company of (x) a reorganization,
merger, consolidation or other form of corporate transaction or series of
transactions, in each case, with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger or
consolidation or other transaction do not, immediately thereafter, own more than
50% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities, in substantially the same proportions as their ownership
immediately prior to such reorganization, merger, consolidation or other
transaction, or (y) a liquidation or dissolution of the Company or (z) the sale
of all or substantially all of the assets of the Company (unless such
reorganization, merger, consolidation or other corporate transaction,
liquidation, dissolution or sale is subsequently abandoned); or

 

(ii)     the acquisition in a transaction or series of related transactions
(other than from the Company) by any person, entity or “group”, within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act, of more
than 50% of either the then outstanding shares of the Company’s Common Stock or
the combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors (hereinafter referred to
as the ownership of a “Controlling Interest”) excluding, for this purpose, any
acquisitions by (1) the Company or its Subsidiaries, (2) any person, entity or
“group” that as of the Commencement Date of this Agreement owns beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act) of a Controlling Interest or (3) any employee benefit plan of the
Company or its Subsidiaries.

 

(c)     Notwithstanding the foregoing, the provisions of this Section 5.6 shall
only apply if (i) the payments to be made hereunder are not subject to Code
Section 409A, or (ii) any such Change in Control would also constitute a change
in the ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Treas. Reg. Section 1.409A-3(i)(5).

 

5.7     Resignation. Upon any notice or termination of employment pursuant to
this Article 5, the Executive shall automatically and without further action be
deemed to have resigned as an officer, and if he or she was then serving as a
director of the Company, as a director, and if required by the Board, the
Executive hereby agrees to immediately execute a resignation letter to the
Board.

 

5.8     Survival. The provisions of this Article 5 shall survive the termination
of this Agreement, as applicable.

 

 
7

--------------------------------------------------------------------------------

 

 

5.9     Termination of Employment. For purposes of any benefit to be provided or
any amount payable under this Agreement that is subject to Section 409A of the
Code, termination of employment shall not be deemed to occur unless it is
reasonably expected that Executive will provide no further services to the
Company or its affiliates, as defined in Section 414(b) or (c) of the Code, or
that the level of bona fide services will not exceed 20% of the average level of
services provided by Executive over the thirty-six (36) months preceding
Executive’s termination of employment. If Executive continues to provide bona
fide services to the Company or any of its affiliates at a level that is more
than 20% of the average level of services provided by Executive over such
thirty-six (36) month period, then Executive shall be deemed not to have
experienced a termination of employment.

 

5.10     Compliance with Code Section 409A.

 

(a)     It is the intention of the Parties that the compensation arrangements
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and this Agreement shall be
construed in a manner to give effect to such intention. Unless otherwise
expressly provided, any payment of compensation by Company to the Executive,
whether pursuant to this Agreement or otherwise, shall be made no later than the
15th day of the third month (i.e. 2½ months) after the end of the later of the
calendar year or the Company’s fiscal year in which the Executive’s right to
such payment vests (i.e., is not subject to a substantial risk of forfeiture for
purposes of Code Section 409A). Such amounts shall not be subject to the
requirements of subsection (b) below applicable to “nonqualified deferred
compensation.”

 

(b)     All payments of “nonqualified deferred compensation” (within the meaning
of Code Section 409A – “Section 409A payments”) are intended to comply with the
requirements of Code Section 409A, and shall be interpreted in accordance
therewith. Neither party individually or in combination may accelerate, offset
or assign any Section 409A payments, except in compliance with Code Section
409A. No amount shall be paid prior to the earliest date on which it is
permitted to be paid under Code Section 409A and Executive shall have no
discretion with respect to the timing of Section 409a payments except as
permitted under Section 409A. Each payment and each installment of any severance
payments provided for under this Agreement shall be treated as a separate
payment for purposes of determining the application of Code Section 409A. The
limitations under this subsection (b) shall not apply to that portion of any
amounts payable upon termination of employment which shall qualify as
“involuntary severance” under Section 409A. In the event that the Executive is
determined to be a “specified employee” (as defined and determined under Code
Section 409A) of Company at a time when its stock is deemed to be publicly
traded on an established securities market, payments determined to be
“nonqualified deferred compensation” payable by reason of separation from
service shall be paid no earlier than (i) the first day of the seventh (7th)
calendar month commencing after such termination of employment, or (ii) the
Executive’s death, consistent with and to the extent necessary to meet the
requirements Code Section 409A.  Any payment delayed by reason of the prior
sentence shall be paid in a single lump sum, without interest, on the earliest
date permitted under Code Section 409A in order to catch up to the original
payment schedule.  Any payments to which Code Section 409A applies which are
subject to execution of a waiver and release that may be executed and/or revoked
in a calendar year following the calendar year in which the payment event (such
as termination of employment) occurs shall commence payment only in the calendar
year in which the release revocation period ends as necessary to comply with
Code Section 409A.   

 

 
8

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding any provision of this Agreement to the contrary, (i) in
the event that any amounts or benefits payable hereunder would otherwise violate
Code Section 409A, Executive shall have no legally enforceable right to receive
such amounts or benefits and (ii) in the event that the Company determines that
any amounts payable hereunder would violate Code Section 409A, the Company may,
but is not be obligated to, adopt such amendments to this Agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company determines in its discretion are necessary
or appropriate to comply with the requirements of Code Section 409A.
Notwithstanding the foregoing, the Executive shall be responsible for the
payment of all taxes applicable to payments or benefits received from the
Company. It is the intent of the Company that the provisions of this Agreement
and all other plans and programs sponsored by the Company be interpreted to
comply in all respects with Code Section 409A, however, the Company shall have
no liability to the Executive, or any successor or beneficiary thereof, in the
event taxes, penalties or excise taxes may ultimately be determined to be
applicable to any payment or benefit received by the Executive or any successor
or beneficiary thereof, nor for reporting in good faith any payment of benefit
as subject to Code Section 409A.

 

6.     Restrictive Covenants.

 

6.1     Non-competition. At all times while the Executive is employed by the
Company and for a one (1) year period after the termination of the Executive’s
employment with the Company for any reason (other than by the Company without
Cause (as defined in Section 5.1 hereof) or by the Executive for Good Reason (as
defined in Section 5.5(d) hereof)), the Executive shall not, directly or
indirectly, engage in or have any interest in any sole proprietorship,
partnership, corporation or business or any other person or entity (whether as
an employee, officer, director, partner, agent, security holder, creditor,
consultant or otherwise) that directly or indirectly (or through any affiliated
entity) engages in competition with the Company (based on the business in which
the Company was engaged or was actively planning on being engaged as of the date
of termination of the Employee’s employment and in the geographic areas in which
the Company operated or was actively planning on operating as of date of
termination of the Employee’s employment); provided that such provision shall
not apply to the Executive’s ownership of Common Stock of the Company or the
acquisition by the Executive, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and that are listed or admitted for trading on
any United States national securities exchange or that are quoted on the
National Association of Securities Dealers Automated Quotations System, or any
similar system or automated dissemination of quotations of securities prices in
common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control or, more than five percent of any class of capital stock of such
corporation.

 

 
9

--------------------------------------------------------------------------------

 

 

6.2     Nondisclosure. The Executive shall not at any time divulge, communicate,
use to the detriment of the Company or for the benefit of any other person or
persons, or misuse in any way, any Confidential Information (as hereinafter
defined) pertaining to the business of the Company. Any Confidential Information
or data now or hereafter acquired by the Executive with respect to the business
of the Company (which shall include, but not be limited to, information
concerning the Company’s financial condition, prospects, technology, customers,
suppliers, sources of leads and methods of doing business) shall be deemed a
valuable, special and unique asset of the Company that is received by the
Executive in confidence and as a fiduciary, and the Executive shall remain a
fiduciary to the Company with respect to all of such information. For purposes
of this Agreement, “Confidential Information” means information disclosed to the
Executive or known by the Executive as a consequence of or through his
employment by the Company (including information conceived, originated,
discovered or developed by the Executive) prior to or after the date hereof, and
not generally known, about the Company or its business. Notwithstanding the
foregoing, nothing herein shall be deemed to restrict the Executive from
disclosing Confidential Information to the extent required by law.

 

6.3     Nonsolicitation of Employees and Clients. At all times while the
Executive is employed by the Company and for a one (1) year period after the
termination of the Executive’s employment with the Company for any reason, the
Executive shall not, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity (a) employ
or attempt to employ or enter into any contractual arrangement with any employee
or former employee of the Company, unless such employee or former employee has
not been employed by the Company for a period in excess of six months, and/or
(b) call on or solicit any of the actual or targeted prospective clients of the
Company on behalf of any person or entity in connection with any business
competitive with the business of the Company, nor shall the Executive make known
the names and addresses of such clients or any information relating in any
manner to the Company’s trade or business relationships with such customers,
other than in connection with the performance of Executive’s duties under this
Agreement.

 

6.4     Ownership of Developments. All copyrights, patents, trade secrets, or
other intellectual property rights associated with any ideas, concepts,
techniques, inventions, processes, or works of authorship developed or created
by Executive during the course of performing work for the Company or its clients
(collectively, the “Work Product”) shall belong exclusively to the Company and
shall, to the extent possible, be considered a work made by the Executive for
hire for the Company within the meaning of Title 17 of the United States Code.
To the extent the Work Product may not be considered work made by the Executive
for hire for the Company, the Executive agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Executive may have in
such Work Product. Upon the request of the Company, the Executive shall take
such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate to give full and proper effect to such
assignment.

 

 
10

--------------------------------------------------------------------------------

 

 

6.5     Books and Records. All books, records, and accounts relating in any
manner to the customers or clients of the Company, whether prepared by the
Executive or otherwise coming into the Executive’s possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on termination of the Executive’s employment hereunder or on the
Company’s request at any time.

 

6.6     Definition of Company. Solely for purposes of this Article 6, the term
“Company” also shall include any existing or future subsidiaries of the Company
that are operating during the time periods described herein and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.

 

6.7     Acknowledgment by Executive. The Executive acknowledges and confirms
that

 

(a)     the restrictive covenants contained in this Article 6 are reasonably
necessary to protect the legitimate business interests of the Company, and (b)
the restrictions contained in this Article 6 (including without limitation the
length of the term of the provisions of this Article 6) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Article 6 will not cause him any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms of this Article 6.
The Executive further acknowledges that the restrictions contained in this
Article 6 are intended to be, and shall be, for the benefit of and shall be
enforceable by, the Company’s successors and assigns.

 

6.8     Reformation by Court. In the event that a court of competent
jurisdiction shall determine that any provision of this Article 6 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Article 6 within the jurisdiction of such
court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.

 

6.9     Extension of Time. If the Executive shall be in violation of any
provision of this Article 6, then each time limitation set forth in this Article
6 shall be extended for a period of time equal to the period of time during
which such violation or violations occur. If the Company seeks injunctive relief
from such violation in any court, then the covenants set forth in this Article 6
shall be extended for a period of time equal to the pendency of such proceeding
including all appeals by the Executive.

 

 
11

--------------------------------------------------------------------------------

 

 

6.10     Survival. The provisions of this Article 6 shall survive the
termination of this Agreement, as applicable.

 

7.     Injunction. It is recognized and hereby acknowledged by the parties
hereto that a breach by the Executive of any of the covenants contained in
Article 6 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to ascertain.
As a result, the Executive recognizes and hereby acknowledges that the Company
shall be entitled to an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in Article 6 of this Agreement by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess.

 

8.     Assignment. Neither party shall have the right to assign or delegate his
rights or obligations hereunder, or any portion thereof, to any other person.

 

9.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida. To the extent applicable, this
Agreement is intended to comply with the distribution and other requirements
under Section 409A of the Code. For any payments or reimbursements to be made
(or in-kind benefits to be provided) under this Agreement that are subject to
Section 409A of the Code, the Agreement shall be interpreted and applied in a
manner consistent with the requirements of Section 409A of the Code and the
regulations promulgated thereunder.

 

10.     Section 162(m) Limits. Notwithstanding any other provision of this
Agreement to the contrary, if and to the extent that any remuneration payable by
the Company to the Executive for any year would exceed the maximum amount of
remuneration that the Company may deduct for that year under Section 162(m)
(“Section 162(m)”) of the Internal Revenue Code of 1986, as amended (the
“Code”), payment of the portion of the remuneration for that year that would not
be so deductible under Section 162(m) shall, in the sole discretion of the
Board, be deferred and become payable at such time or times as the Board
determines that it first would be deductible by the Company under Section
162(m), with interest at the “short-term applicable rate” as such term is
defined in Section 1274(d) of the Code. The limitation set forth under this
Section 10 shall not apply with respect to any amounts payable to the Executive
pursuant to Article 5 hereof.

 

11.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter, including, without
limitation, the Prior Employment Agreement. This Agreement may not be modified
in any way unless by a written instrument signed by both the Company and the
Executive.

 

 
12

--------------------------------------------------------------------------------

 

 

12.     Notices: All notices required or permitted to be given hereunder shall
be in writing and shall be personally delivered by courier, sent by registered
or certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail Notice shall
be sent (i) if to the Company, addressed to Richard Tong, Executive Vice
President and General Counsel, NV5 Global, Inc., 200 South Park Road, Suite 350,
Hollywood, FL 33021-8758, and (ii) if to the Executive, to his address as
reflected on the payroll records of the Company, or to such other address as
either party hereto may from time to time give notice of to the other.

 

13.     Benefits: Binding, Effect. This Agreement shall be for the benefit of
and binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise.

 

14.     Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.

 

15.     Waivers. The waiver by either party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

 

16.     Damages. Nothing contained herein shall be construed to prevent the
Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement. In the event that either party hereto brings
suit for the collection of any damages resulting from, or the injunction of any
action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable court
costs and attorneys’ fees of the other.

 

17.     Section Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

18.     No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.

 

 
13

--------------------------------------------------------------------------------

 

 

[signature page follows]

 

 
14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

COMPANY

 

NV5 Global, Inc.

 

 

By:/s/ Richard Tong
Name: Richard Tong
Title: Executive Vice President and and General Counsel

 

EXECUTIVE:

 

 

By: /s/ Dickerson Wright
Name: Dickerson Wright

 

 

15